Case 1:20-cv-00797-RLY-MPB Document 21 Filed 09/03/21 Page 1 of 1 PageID #: 1625



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CARLYNN D. SZEWCZYK,                             )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )     No. 1:20-cv-00797-RLY-MPB
                                                 )
KILOLO KIJAKAZI,                                 )
                                                 )
                            Defendant.           )

              ORDER ADOPTING REPORT AND RECOMMENDATION

        The Magistrate Judge submitted his Report and Recommendation on Plaintiff’s

 Complaint for Judicial Review. The parties were afforded due opportunity pursuant to

 statute and the rules of this court to file objection; none were filed. The court, having

 considered the Magistrate Judge’s Report and Recommendation, hereby ADOPTS the

 Magistrate Judge’s Report and Recommendation.



 SO ORDERED this 3rd day of September 2021.




 Distributed Electronically to Registered Counsel of Record
